205 F.2d 570
UNITED STATES of America ex rel. Vito Vincenzo LIOTINE, Relator-Appellant,v.Marcus T. NEELLY, Respondent-Appellee.
No. 10837.
United States Court of Appeals Seventh Circuit.
June 23, 1953.
Rehearing Denied August 3, 1953.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division; Philip L. Sullivan, Judge.
Helen B. Jerry, Chicago, Ill., for appellant.
Otto Kerner, Jr., U. S. Atty., Anthony Scariano, Asst. U. S. Atty., Chicago, Ill., John Peter Lulinski, Asst. U. S. Atty., John M. McWhorter, Acting District Counsel, Immigration & Naturalization Service, Chicago, Ill., of counsel, for appellee.
Before MAJOR, Chief Judge, and DUFFY and LINDLEY, Circuit Judges.
PER CURIAM.


1
Relator, a seaman, is a native and citizen of Italy where his wife and two small children reside. He has no dependents in the United States. He entered this country on February 13, 1951, as a seaman, without possessing an immigration visa, and intending to remain in this country for two or three years. He was arrested on September 20, 1951, and was given a hearing by the District Director of Immigration and Naturalization Service on November 26, 1951. He had not previously been arrested in this country.


2
Relator informed the hearing officer that he desired to depart voluntarily, but the officer ordered that relator be deported. He appealed to the Board of Immigration Appeals, but said appeal was dismissed. A motion was thereafter filed with the Board to re-open the deportation proceedings, but this motion was denied. Relator then filed a petition for habeas corpus. The district court quashed the writ, dismissed the petition and remanded relator to the custody of respondent. This appeal followed.


3
The issues of law raised in this proceeding were fully discussed and decided by this court in United States ex rel. Ciannamea v. Neelly, 7 Cir., 202 F.2d 289. On the authority of our decision in that case, the judgment herein is


4
Affirmed.